

Exhibit 10.3
LEASE AMENDMENT NO. 4


THIS LEASE AMENDMENT NO. 4 (this "Amendment") is made this 11 day of June 2013
("Execution Date"), by and between Raleigh Portfolio JH-SBP, LLC (formerly known
as Raleigh Portfolio JH, LLC) ("Landlord") and LipoScience, Inc, a Delaware
corporation (formerly known as LipoMed, Inc.) ("Tenant").
WHEREAS, Parker-Raleigh Development XXX, LLC ("PRD") and Tenant entered into a
written agreement of Lease executed October 4, 2001, amended by Lease Amendment
No. 1 executed March 5, 2002, Lease Amendment No. 2 executed August 28, 2002 and
Lease Amendment No. 3 executed November 29, 2011 (collectively the "Lease")
whereby PRD leases to Tenant approximately 82,785 square feet of space located
at 2500 Sumner Boulevard (consisting of "Building 307" (39,820 square feet),
"Building 308" (33,220 square feet) and a 9,745 square foot connector between
Building 307 and Building 308 ("Connector") (collectively the "Premises"); and,
WHEREAS, subsequent to Lease execution, PRD transferred all of its rights, title
and interest in the Lease and the Premises to Landlord; and
WHEREAS, the Lease Term expires for the Premises on September 30, 2022
("Expiration Date"); and,
WHEREAS, the parties desire to further amend and modify the Lease as hereinafter
set forth.
NOW, THEREFORE, by mutual agreement of the parties and in consideration of the
mutual promises and obligations hereinafter set forth, the Lease and all related
documents are hereby amended and modified as follows:
1. The foregoing recitals are true and correct and are incorporated herein by
reference.
2. Pursuant to Section 17 of Lease Amendment No. 3, Tenant has satisfied the
requirement to reduce its Security Deposit to $500,000 in cash. Notwithstanding
the foregoing, Landlord has agreed to accept Tenant's request that the cash
Security Deposit be replaced with a Letter of Credit provided it meets the
following criteria:
During the remainder of the Lease Term, Tenant will provide to Landlord, a
clean, unconditional, irrevocable, payable-at-sight letter of credit, which
shall conform, in all material respects to the form attached to the Lease in the
stated principal amount of $500,000.00, drawn on a bank chartered in North
Carolina and approved by Landlord ("LOC").


The LOC shall name Landlord as its beneficiary and shall remain outstanding
until 30 days after the expiration of the Lease Term, including all extensions
and renewals. The Letter of Credit must require the bank to provide 60-days
advance written notice to Landlord in the event of a pending cancellation or for
non-renewal of the Letter of Credit. The Letter of Credit must also allow
Landlord to transfer its beneficiary rights in Landlord's sole discretion. If
there shall be a monetary event of default under the Lease, in addition to the
remedies set forth in Section 11.2 of the Lease, Landlord shall have the right
immediately, without further notice, to draw on the LOC in whole or in part at
Landlord's sole discretion to reimburse Landlord for the default and all related
costs. Notwithstanding the forgoing, Landlord shall provide Tenant the right to
cure said monetary default provided such



--------------------------------------------------------------------------------



default is cured within seven business days. Tenant must provide to Landlord a
replacement letter of credit in the same amount and with the same terms, and pay
to Landlord a nonrefundable fee of $2,500.00 to reimburse Landlord for its costs
associated with drawing upon the LOC.


4. Miscellaneous
a. The signatory of Tenant represents to Landlord that he or she is duly
authorized to execute and deliver this Amendment on behalf of Tenant.
b. The Lease, this Amendment, and the attached exhibits, if any, which are
hereby incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representation or agreements.
c. Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.
d. In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.
e. Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such offer by Tenant. Landlord shall
not be bound by this Amendment until Landlord has executed and delivered the
same to Tenant.
f. The capitalized terms used in this Amendment shall have the same definitions
as set forth in the Lease unless otherwise defined herein or the context
otherwise requires.
Except as herein above provided, all other terms and conditions of the Lease
shall remain unchanged and in full force and effect, and are hereby ratified and
confirmed by the parties hereto.
IN WITNESS WHEREOF, the parties hereto have hereunto executed this Amendment in
triplicate causing their respective seals to be affixed hereto the day and year
first above written.






LANDLORD:
 
TENANT:
 
 
 
 
 
Raleigh Portfolio JH-SBP, LLC,    
 
LipoScience, Inc.,
Acting through its authorized agent,    
 
a Delaware corporation
BPG Management Company - NC, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nancy C. O'Larnic (SEAL)    
 
By:
/s/ Lucy G. Martindale (SEAL)
 
Vice President    
 
Title:
Chief Financial Officer
 
 
 
Name:
Lucy G. Martindale
 
 
 
 
please print

    



